Title: From John Adams to John Quincy Adams, 30 September 1817
From: Adams, John
To: Adams, John Quincy



My dear Sir
Quincy Septr 30. 1817

Mr Jefferson has been good enough to Send me the enclosed Pamphlet An history of the restoration of Royalty in France 31, March 1814 by De Pradt. As it has Some pretentions to Authority, and as you may not have Seen it, I Send it to you: and as the owner desires me to return it, I pray you after you Shall have read it to transmit it to Monte Chello, with whose Inhabitants I hope you will have a friendly intercourse.
We have this morning, the agreable News of the Birth of a great grand daughter at Cedar grove more than counterbalanced by the loss of another at Washington. We Sympathise with Mr and Mrs Smith in their repeated Afflictions and hope that better fortune is in reserve for them
With these Sensibilities at the same moment were intermingled an affecting Event in the neighbourhood. Mr T. Greenleaf junior last night in a fit of despondency and despair Shot himself. As this Gentleman had his Education in the Law under our roof as a pupill of your Brother; was in and out of the house like one of the family, and was connected with so many amiable and virtuous Families in the Neighbourhood, the melancholly Event of his Sudden unexpected death, is very distressing. To me he was alway respectful and very obliging. He has done a great deal of Writing for me and always as a chearfull Volunteer.
To moderate, a little, the gloom of this Letter I ought to Say that your three Sons behave to our entire Satisfaction and endear themselves more and more. Indeed George has become so necessary to me, that when the time of his departure to Cambridge arrives I know not what I Shall do without him. With warm Affection to Louisa I am your
John Adams